Judgment unanimously affirmed with costs. Memorandum: Petitioner-condemnor appeals from a judgment awarding respondent $2.1 million for the taking of its property, plus 9% interest from the date of taking. Contrary to petitioner’s contentions, we conclude that the court properly accepted respondent’s evidence of value, including its appraiser’s income, vacancy, and expense figures; that the court did not err in disregarding the 1983 tax assessment complaint and reassessment; and that the court properly awarded interest of 9%. With respect to the last point, we observe that petitioner is not a "municipal corporation” as that term is defined in General Municipal Law § 3-a. (Appeal from Judgment of Supreme Court, Monroe County, Willis, J.— Condemnation.) Present—Doerr, J. P., Denman, Boomer, Green and Davis, JJ.